PER CURIAM.
Appellant Eladio Gonzalez alleges a wrongful retaliatory termination of his employment by Appellee Northwings Accessories Corporation. The trial court granted summary judgment to Northwings as to Mr. Gonzalez’s claims under both the Florida Whistleblower Act and the Florida Civil Rights Act. Based on the record before us, we conclude that the trial court properly determined that Mr. Gonzalez cannot establish that: (i) the grounds for his termination were causally linked to protected activity under these two statutes; and (ii) his employer evidenced a pretextual reason for his termination.
Affirmed.